Case: 12-60445       Document: 00512182416         Page: 1     Date Filed: 03/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 21, 2013
                                     No. 12-60445
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CARLOS ALBERTO GIRALDO,

                                                  Petitioner-Appellant

v.

VANCE LAUGHLIN, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:10-CV-96


Before JOLLY, DAVIS and PRADO, Circuit Judges.
PER CURIAM:*
       Carlos A. Giraldo, federal prisoner # 59508-079, filed the instant 28 U.S.C.
§ 2241 habeas corpus petition to challenge the determination that he should not
receive a one-year reduction to his sentence under 18 U.S.C. § 3621(e)(2)(B). The
district court concluded that Giraldo had no right to the disputed reduction,
denied the petition, and denied Giraldo’s request to proceed in forma pauperis
(IFP) on appeal. Now, this court is presented with Giraldo’s IFP motion, and
briefing has been completed.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60445     Document: 00512182416     Page: 2   Date Filed: 03/21/2013

                                  No. 12-60445

      By moving to proceed IFP, Giraldo is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith “is
limited to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). We may dismiss the appeal if
it is frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. In an appeal
from the denial of habeas relief, this court reviews the district court’s factual
findings for clear error and issues of law de novo. Jeffers v. Chandler, 253 F.3d
827, 830 (5th Cir. 2001).
      In his filings with this court, Giraldo argues that the district court
misapplied our jurisprudence when analyzing his claims, and he insists that he
had a right to the disputed credit. We disagree with both contentions. Any
differences between the cases cited by the district court and the instant one are
immaterial. Prison officials enjoy “broad discretion to deny sentence reductions”
even to inmates who have completed a treatment program. Rublee v. Fleming,
160 F.3d 213, 216 (5th Cir. 1998). Giraldo has not shown that he had a protected
interest in the disputed credit, nor has he shown any other flaw in the district
court’s decision. See Richardson v. Joslin, 501 F.3d 415, 420 (5th Cir. 2007).
      This appeal lacks arguable merit.        See Howard, 707 F.2d at 220.
Accordingly, Giraldo’s motion for leave to proceed IFP on appeal is DENIED, and
his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH
CIR. R. 42.2.




                                        2